 Case 1:20-cr-00013-H-BU Document 47 Filed 05/29/20              Page 1 of 1 PageID 67



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               ABILENE DIVISION

UNITED STATES OF AMERICA,
   Plaintitr,

                                                          NO. 1:20-CR-013-01-H

FRANKLIN ALEJANDRO CASTRO.
LUX (1),
   Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TTIE UNITED STATES MAGISTRATE JUDGE
                          CONCERNING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance vrith 28 U.S.C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

        oateauayT\zozo


                                           JAME        SLEYHE    zux
                                                   D STATES DISTRICT ruDGE
